UNITED STATES BAKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re: CASE NO. 17-44665-ess

VAN DOUG WALKER Chapter 11

Debtor

 

DECLARATION OF DEBTOR QUALIFYING HIS STATEMENTS MADE IN COURT
ON SEPTEMEBER 21, 2018

3 = oe
moo AS
C2 7 MBS
Van Deng Walkty Soe
545 Hal8éy Street GAA
Brooklyn, News Y ork U123+2~<
347 51 tep82 we = IS
Law Offices of Kenneth Baum LLC = Mm SS
167 Main Street = :
Hackensack NJ 07601

(201) 853 - 3030
CLERK
UNITED STATES BAKRUPTCY COURT 4,8. BANKRUPTCY couRT
EASTERN DISTRICT OF NEW YORK —FASTERN DISTRICT oF

Tn re: 2018 OCT -3 F 3 BASE NO. 17-44665-ess

VAN DOUG WALKER SE CEIVE tb Chapter 11

Debtor

 

DECLARATION OF DEBTOR QUALIFYING HIS STATEMENTS MADE IN COURT
ON SEPTEMEBER 21, 2018

TO THE HONORABLE ELIZABETH 8. STONG
UNITED STATES BANKRUPTCY JUDGE

Van Douglas Walker respectfully submits the following:

1. [am the debtor-in-possession in the pending bankruptcy matter before this Court. I
am fully familiar with the facts and circumstances surrounding this matter.

2. This declaration is necessary for the following reasons and will serve to qualify the
statements I made before this Court on September 21, 2018.

3. Initially, upon information and belief, | was under the impression that the district
court dismissed the Rescission issue and I might have indicated that to my attorney. See Exhibit
A, a copy of Judgment from the complaint I filed on September 17, 2018.

4. [later learned that what happened was that the district court dismissed my complaint
for lack of subject matter jurisdiction and did not dismiss or decide anything regarding my
Notice of Rescission. See Exhibit B, 2018, a copy of the case summary, summarizing the

Court's Memorandum Decision and Order.
5. I still hold that my notice of rescission was a lawful act until a court states otherwise
and pursuant to the applicable federal law I acted on such right after giving Mirbourne 20 days’
notice to return the property to me. Mirbourne did not respond nor did it seek court intervention
during that time. Any actions taken by me, my family or my agents after the 20-day period were
lawful. Accordingly, pursuant to federal law, Mirbourne is not prejudiced by the Notice of
Rescission nor any rights acted on by me. Mirbourne can still pursue a foreclosure proceeding if
it chooses to.

6. However, at the September 21, 2018 hearing, my belief at the moment was that if my
Rescission was dismissed and the Appellate Division had not yet determined my appeal, the way
it stood in my mind after conversing with my attorney, is that legally Mirbourne was the owner
of the 494 Halsey Street property until proven otherwise, excluding any criminality to gain
ownership. Because of such belief and information, I stated in court that I was no longer the
property owner and that Mirbourne owns the property. I was worried about my family, nervous,
confused, and frustrated.

7. For example: I am worried about my son, as a criminal charge has been made against
him and I was reluctant to say anything that would jeopardize his case. That hit me hard in Court
that day.

8. Also, this is the only home he has known and upon information and belief he was
wrongly evicted.

9. Then my 5-year old daughter at the time was traumatized by the way the sheriff's
came to the house and removed her, with a one day notice I might add. There were so many

sheriff's. She still asks me when are we getting back in the house.
10. Nevertheless, for the record, the contempt charges are being appealed. However, for
the sake of my integrity, my attorney did not show up in court on the return date, on short notice
I might add, and I was held in contempt by default.

11. The contempt accusations being made now are without merit because I acted
accordingly to law. Meaning, I believed, and stil! do, that I was within my right to give
Mirbourne a Notice of Rescission and take ownership of the property after a 20-day notice that
had not been answered or addressed by a court until after the ownership reverted back to me.

12. Furthermore, the matter was under the review of the federal district court which has
original jurisdiction and Mirbourne did not reveal this information to the state court or properly
notify my counsel regarding the TRO that it cunningly was able to obtain.

13. There is a lot | wanted to say but emotionally I was not prepared. However, I was
very confused about what was going on in court because her Honor had previously granted
Mirbourne its motion for Remand and Obstention.

14. Now that I am clear about what happened in the District Court I stand by the position
that I am the property owner of the 494 Halsey Street property because of the independent action
that I took - Notice of Rescission- which has nothing to do with my appeal before the appellate
division or Judge Dear’s prior orders in the state court.

15. It was aright that I never exercised prior and the obligation of Mirbourne to give
me notice of that right was nonwaivable. Nor was such right waived by any language in the
stipulation because the consumer credit protection bureau has specific language that must be put
in a Notice notifying an obligor of such right that cannot be waived or substituted.

16. Respectfully, because of the forgoing the reorganization plan will be acted on

accordingly.
I declare under the penalty of perjury under the laws of the United States of America that
the forgoing is true and correct to the best of my knowledge, except as matters alleged on information and
belief, and that as to those matters, 1 believe them to be true.

Executed on October 2, 2018
Kings County, New York

 

* Van Doug Walker
545 Halsey Street
Brooklyn, New York 11233
347 517- 5822
Case 1:18-cv-05211-BMC-CLP Document6 Filed 09/20/18 Page 1 of 1 PagelD #: 31

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

en xX
VAN DOUGLAS WALKER,
Plaintiff,
JUDGMENT
18-cv-5211 (BMC)(CP)
-against-
MIRBOURNE NPN 2LLC,
Defendant.
ee te nee ee ne xX

A Memorandum, Decision, and Order of Honorable Brian M. Cogan, United States
District Judge, having been filed on September 19, 2018, dismissing the complaint; denying
leave to amend as futile, See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); certifying
pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith; and denying
in forma pauperis status for purpose of an appeal, See Coppedge v. United States, 369 U.S. 438,
444-45 (1962); it is

ORDERED and ADJUDGED that the complaint is dismissed; that leave to amend is
denied as futile, See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); that pursuant to 28
U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith; and that in forma pauperis

status is denied for purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).
Dated: Brooklyn, NY Douglas C. Palmer
September 19, 2018 Clerk of Court

By: = /s/Jalitza Poveda
Deputy Clerk

 

 
Eastern District of New York - LIVE Database V6.2.1

1 of 2

| https://ecfnyed.circ2.den/cgi-bin/DktRpt.p!?568297 186635048...

CLOSED,NPROSE

U.S. District Court
Eastern District of New York (Brooklyn)

CIVIL DOCKET FOR CASE #: 1:18-cv-05211-BMC-CLP

Walker v. Mirbourne NPN 2LLC Date Filed: 09/17/2018
Assigned to: Judge Brian M. Cogan Date Terminated: 09/20/2018
Referred to: Magistrate Judge Cheryl L. Pollak Jury Demand: Plaintiff

Cause: 28:1331 Fed. Question

Nature of Suit: 890 Other Statutory
Actions
Jurisdiction: Federal Question

 

 

 

 

 

 

 

 

 

Plaintiff .
Van Douglas Walker represented by Van Douglas Walker
494 Halsey Street
Brooklyn, NY 11233
PRO SE
Vv,
Defendant
Mirbourne NPN 2LLC
‘Date Filed —_ # | Docket Text
09/17/2018 | 1 | COMPLAINT against Mirbourne NPN 2LLC, filed by Van Douglas Walker.
(Attachments: # 1 Civil Cover Sheet) (Davis, Kimberly) (Entered: 09/17/2018)
| 09/17/2018 _ FILING FEE: $ 400, receipt number 4653132311 (Davis, Kimberly) (Entered:
| 09/17/2018)
' 09/17/2018 2 | Summons Issued as to Mirbourne NPN 2LLC. (Davis, Kimberly) (Entered:
09/17/2018)

09/17/2018 3 | Unsigned Order to Show Cause by Van Douglas Walker (Davis, Kimberly)

(Entered: 09/17/2018)

09/17/2018 4 | In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local
Rule 73.1, the parties are notified that fall parties consent a United States
magistrate judge of this court is available to conduct all proceedings in this civil
action including a (jury or nonjury} trial and to order the entry of a final judgment.
Attached to the Notice is a blank copy of the consent form that should be filled
out, signed and filed electronically only if all parties wish to consent. The form

_may also be accessed at the following link: http:/Avww.uscourts.gov/uscourts
/FormsAndFees/Forms/AOQ085.pdf. You may withhold your consent without
adverse substantive consequences. Do NOT return or file the consent unless

 

 

 

 

 

 

9/27/2018, 2:17 PM
Eastern District of New York - LIVE Database V6.2.1 https://ecf.nyed.circ2.den/cgi-bin/DktRpt.p!?568297 186635048...

| 09/17/2018

im

SUMMONS Returned Executed by Van Douglas Walker. Mirbourne NPN 2LLC
served on 9/17/2018. (Guzzi, Roseann) (Entered: 09/20/2018)

( 09/19/2018 > | MEMORANDUM DECISION AND ORDER dated 9/18/18 that the complaint is

 

dismissed for lack of subject matter jurisdiction. Leave to amend is denied as
futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). The Court
certifies pursuant to 28:1915(a)(3) that any appeal would not be taken in good
faith and therefore in forma pauperis status is denied for purpose of an appeal. See
Coppedge v. United States, 369 U.S. 438, 444-45 (1962). ( Ordered by Judge
Brian M. Cogan on 9/18/2018 ) *Forwarded for jgm. (Guzzi, Roseann) (Entered:
09/19/2018)

09/20/2018 6 | CLERK'S JUDGMENT dated 9/19/18 that the complaint is dismissed; that leave
to amend is denied as futile, See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.
2000); that pursuant to 28:1915(a)(3) that any appeal would not be taken in good
faith; and that in forma pauperis status is denied for purpose of an appeal. See
Coppedge v. United States, 369 U.S. 438, 444-45 (1962). ( Ordered by Jalitza
Poveda, Deputy Clerk on behalf of Douglas C. Palmer, Clerk of Court on
9/19/2018 ) c/m to plaintiff w/appeals pkg. (Guzzi, Roseann) (Entered:
09/20/2018)

 

 

 

 

 

 

2o0f2 9/27/2018, 2:17 PM
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re: ° Case No. []- 44665 _ ess
VAN Douce Vial KeK Chapter /, /

Debtor.

 

CERTIFICATE OF SERVICE
/

LOl é / = J1E , a copy of

The undersigned certifies that on
(Date fg Serv repiMailing)

‘Leclaaf tea of Del ton ud Lging 4 Hi TyfenenIS=+.-
CTY 20 acnment(s} serve

was served by depositing same, enclosed in a properly addressed postage-paid envelope, m an
official depository under the exclusive care and custody of the United States Postal Service
within the State of New York, upon /below specify the name and mailing address of each party

 

 

served}.
. Lb 0 (Fice ¢  Kennelr Bauer, LLL
OL ~™
S5 . ‘ /¢/ likin Street
SoS cry = | a A fF,
see TD LaCKnGcK NIOT60 |
Dated: (0/8, LS “. A] Mpa fa
Sig
Sige uling Todd,

 

Address: PO. Box YO-4 FF
AdN NV (o02—7]

Phone: 7 é SERB lo FRO +f

Email:

 
